           Case 1:20-cv-00045-VSB Document 19 Filed 10/27/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
                                                          :                              10/27/2020
R.N.,                                                     :
                                                          :
                                        Plaintiff,        :
                                                          :             20-cv-45 (VSB)
                      -against-                           :
                                                          :                ORDER
NEW YORK CITY DEPARTMENT OF                               :
EDUCATION,                                                :
                                                          :
                                        Defendant. :
                                                          :
----------------------------------------------------------X

VERNON S. BRODERICK, United States District Judge:

        The Court is in receipt of Plaintiff’s October 26, 2020 amended letter motion that

represents that the parties jointly move for an extension in the briefing schedule on the upcoming

motion for summary judgment in anticipation of settling the case without motion practice. (Doc.

18.) This schedule conflicts with Defendant’s prior request to stay summary judgment briefing

until December 15, 2020. (Doc. 15.) Accordingly, it is hereby:

        ORDERED that Defendant submit a letter by no later than October 30, 2020, explaining

A) whether Defendant does or does not still seek the stay on Plaintiff’s briefing December 15, B)

whether Defendant is satisfied that it has received all relevant billing records, as Plaintiff

represents, and C) whether this most recent letter (Doc. 18) moots Defendant’s earlier request

(Doc. 15.)

SO ORDERED.

Dated: October 27, 2020
       New York, New York

                                                              ______________________
                                                              Vernon S. Broderick
